                                                                                                             FILED
                                                                                                   CLERK, U.S. DISTRICT COURT



                                              UNITED STATES JUDICIAL PANEL                              12/16/2019
                                                           on                                    CENTRAL DISTRICT OF CALIFORNIA
                                               MULTIDISTRICT LITIGATION                                AP
                                                                                                   BY: ___________________ DEPUTY




              IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
              TRANSMISSION PRODUCTS LIABILITY
              LITIGATION                                                          MASTER                MDL No. 2814


                                                                                                        FILED
                                                  (SEE ATTACHED SCHEDULE)                              Dec 17, 2019
                                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF CALIFORNIA




                                        CONDITIONAL TRANSFER ORDER (CTO í34)



              On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
              the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
              U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 414 additional action(s)
              have been transferred to the Central District of California. With the consent of that court, all such
              actions have been assigned to the Honorable Andre Birotte, Jr.

              It appears that the action(s) on this conditional transfer order involve questions of fact that are
              common to the actions previously transferred to the Central District of California and assigned to
              Judge Birotte.

              Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
              Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
              Central District of California for the reasons stated in the order of February 2, 2018, and, with the
              consent of that court, assigned to the Honorable Andre Birotte, Jr.

              This order does not become effective until it is filed in the Office of the Clerk of the United States
              District Court for the Central District of California. The transmittal of this order to said Clerk shall
              be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
              Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                     FOR THE PANEL:

                                              Dec 16, 2019

                                                                     John W. Nichols
                                                                     Clerk of the Panel
I hereby attest and certify on 12/16/2019
                               _________
that the foregoing document is full, true
and correct copy of the original on file in
my office, and in my legal custody.

CLERK U.S. DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DEPUTY CLERK
IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                           MDL No. 2814



                SCHEDULE CTOí34 í TAGíALONG ACTIONS



 DIST    DIV.        C.A.NO.   CASE CAPTION


CALIFORNIA EASTERN

  CAE      2      19í02393     Gangitano v. Ford Motor Co. 2:19-cv-10626
  CAE      2      19í02396     Boyd et al v. Ford Motor Company 2:19-cv-10627

CALIFORNIA SOUTHERN

  CAS      3      19í02205     Lopez et al v. Ford Motor Company et al 2:19-cv-10628
  CAS      3      19í02238     Horn v. Ford Motor Company et al 2:19-cv-10629
